Exhibit 10.1

 

SECOND NOTE MODIFICATION AGREEMENT

 

This Second Note Modification Agreement (this “Agreement”), dated as of
January 31, 2006, is by and between Waste Systems, Inc., a Delaware corporation
(“Lender”), and 3CI Complete Compliance Corporation, a Delaware corporation
(“Borrower”).  Terms not otherwise defined herein shall have the same meanings
as set forth in the Note (as defined below).

 

RECITALS:

 

WHEREAS, Borrower and Lender have entered into that certain Second Amended and
Restated Secured Promissory Note, dated September 30, 2004, in the original
principal amount of $1,302,826.48 (as amended, modified, or restated from time
to time, the “Note”); and

 

WHEREAS, pursuant to the terms and conditions of the Note, the outstanding
principal of the Note and any accrued but unpaid interest is due and payable on
April 3, 2006; and

 

WHEREAS, Borrower has requested that Lender extend the maturity date of the Note
until the earlier of June 30, 2006, or the final effective date of the
settlement agreement in cause no. 467704-A, Robb et al. v. Stericycle, Inc. et
al. (the “Louisiana Suit”) in the First Judicial District Court, Caddo Parish,
Louisiana (the “Court”), as set forth herein; and

 

WHEREAS, Borrower and Lender desire to modify payment terms of the Note as
herein set forth;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 


1.                                       NOTE MODIFICATION.  THE OUTSTANDING
PRINCIPAL OF THE NOTE AND ANY ACCRUED BUT UNPAID INTEREST IS DUE AND PAYABLE ON
THE EARLIER OF (I) JUNE 30, 2006, OR (II) THE DAY THE FINAL ORDER AND JUDGMENT
ENTERED BY THE COURT DISMISSING THE LOUISIANA SUIT WITH PREJUDICE AND APPROVING
THE TERMS AND CONDITIONS OF THE SETTLEMENT AGREEMENT ENTERED INTO BY THE PARTIES
TO THE LOUISIANA SUIT BECOMES FINAL.  FOR PURPOSES OF THIS AGREEMENT, THE FINAL
ORDER AND JUDGMENT SHALL BE DEEMED FINAL ON THE LATER OF (A) THE DAY FOLLOWING
THE DATE ON WHICH THE FINAL ORDER AND JUDGMENT IS NO LONGER SUBJECT TO REVIEW BY
APPEAL OR (B) THE DAY FOLLOWING THE DATE ON WHICH ANY APPEAL FROM THE FINAL
ORDER AND JUDGMENT IS FINALLY RESOLVED, EITHER BECAUSE A PETITION FOR CERTIORARI
IS DENIED OR BY REASON OF AFFIRMANCE BY A COURT OF LAST RESORT OR BY LAPSE OF
TIME FOLLOWING AFFIRMANCE OR DISMISSAL OF THE APPEAL BY AN INTERMEDIATE
APPELLATE COURT OR OTHERWISE, PROVIDED THAT THE FINAL ORDER AND JUDGMENT ARE NOT
REVERSED OR MATERIALLY MODIFIED BY THE COURT OR ANY REVIEWING COURT.


 


2.                                       EFFECT OF MODIFICATION.  EXCEPT AS
EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AGREEMENT, THE NOTE SHALL CONTINUE IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


3.                                       MULTIPLE COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN A NUMBER OF IDENTICAL SEPARATE COUNTERPARTS, EACH OF WHICH
FOR ALL PURPOSES IS TO BE DEEMED AN ORIGINAL, BUT BOTH OF WHICH SHALL
CONSTITUTE, COLLECTIVELY, ONE AGREEMENT.


 


4.                                       REFERENCE TO AGREEMENT.  THE NOTE AND
ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED
AND DELIVERED PURSUANT TO THE TERMS HEREOF CONTAINING A

 

--------------------------------------------------------------------------------


 


REFERENCE TO THE NOTE SHALL MEAN AND REFER TO THE NOTE, AS MODIFIED HEREBY.  ALL
CAPITALIZED WORDS THAT ARE NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE SAME
DEFINITIONS AS ESTABLISHED IN THE NOTE.


 


5.                                       HEADINGS.  THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


6.                                       GOVERNING LAW; VENUE.  THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT AND THE OBLIGATIONS AND
UNDERTAKINGS OF THE PARTIES HEREUNDER SHALL BE PERFORMABLE IN DALLAS, DALLAS
COUNTY, TEXAS.   THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO SUCH STATE’S
PRINCIPLES OF CONFLICT OF LAWS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

BORROWER:

LENDER:

 

 

 

3CI COMPLETE COMPLIANCE CORPORATION

WASTE SYSTEMS, INC.

 

 

 

By:

/s/ Matthew D. Peiffer

 

By:

/s/ Elizabeth L. Brandel

 

 

Matthew D. Peiffer

Name:

  Elizabeth L. Brandel

 

 

Chief Financial Officer

Title:

  VP Finance

 

 

2

--------------------------------------------------------------------------------